Ms. Willa Black Kennedy Joint Interim Committee on Public Transportation of Legislative Research State Capitol, Room 315 Little Rock, AR  72201
Dear Ms. Kennedy:
This is in response to your letter whereby you submitted the following:
   Is there a need to amend Act 300 of 1937 to ensure that the hit-and-run laws of our State apply to accidents occurring off public streets and highways?
The case of Hartson v. City of Pine Bluff, 270 Ark. 748,607 S.W.2d 149 (1980) apparently adds to the confusion.  The case involved an accident on the parking lot at the Pine Bluff Jefferson Square shopping center which resulted in the arrest of one of the drivers for failure to yield the right-of-way.  The defendant was found guilty in the Municipal Court and the Circuit Court affirmed.  The Supreme Court reversed and dismissed the conviction.  The court had before it Ark. Stat. Ann. 75-412, 75-419 and 75-420 which statutes are a part of Act 300 of 1937.
The gist of the Supreme Court's opinion is that the provisions of the Act only referred to vehicles upon the highways and that a private parking lot does not come under the definition of a highway.
Consequently, it would be well for the Legislature to consider amending Act 300 of 1937 so as to apply to accidents occurring off the public streets and highways.
By:  Rodney Parham, Chief Deputy Attorney General